Citation Nr: 0920612	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  03-09 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for coronary artery disease, status-post myocardial 
infarction.





ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel






INTRODUCTION

The Veteran had active service from April 1952 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1992 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the Veteran's claim for a 
disability rating greater than 30 percent for coronary artery 
disease, status-post myocardial infarction.  

The Board observes that, in a rating decision dated on July 
25, 1991, and issued to the Veteran and his then 
representative on December 13, 1991, the RO reduced the 
disability rating for the Veteran's service-connected 
coronary artery disease, status-post myocardial infarction, 
from 60 percent to 30 percent effective February 1, 1992.  
The Veteran also was informed of his appellate rights.  
Because the Veteran did not initiate an appeal of this rating 
decision, it became final.  See 38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302(a).

In November 2004, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's coronary artery disease is manifested by, 
at worst, a history of substantiated anginal attack with 
ordinary manual labor feasible, or a workload of greater than 
5 METs but not greater than 7 METs resulting in dyspnea; the 
Veteran's left ventricular ejection fraction is greater than 
50 percent and he has not experienced chronic residuals or 
episodes of acute congestive heart failure.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for coronary artery disease, status-post myocardial 
infarction, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code (DC) 7005 (effective prior to and after 
January 12, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in April and September 2003, March and 
December 2004, September 2005, January 2006, and March 2009, 
VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence showing that his service-connected 
coronary artery disease had worsened and noted other types of 
evidence the Veteran could submit in support of his claim.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that, for an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The VCAA notice 
letters issued to the Veteran in this appeal correctly 
requested evidence showing that his service-connected 
coronary artery disease had increased in severity, properly 
identified the sources of such evidence, and also invited the 
Veteran to submit statements from other individuals who could 
describe from their knowledge and personal observations how 
his service-connected disability had worsened.  Although the 
VCAA notice letters did not indicate that the Veteran also 
could submit evidence showing the effect that worsening of 
his coronary artery disease had on his employment and daily 
life, the Board finds that failure to satisfy the duty to 
notify in that regard is not prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Because the 
Veteran's increased rating claim is being denied in this 
decision, the Board finds that any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In response to all of this notice, the Veteran 
notified VA in January 2006 and April 2009 that he had no 
further information or evidence to submit in support of his 
claim.  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VA 
could not have provided the Veteran with pre-adjudication 
VCAA notice because the June 1992 rating decision currently 
on appeal was issued prior to the VCAA's enactment.  Thus, 
any question as to the appropriate disability rating or 
effective date is moot and there can be no failure to notify 
the Veteran.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims file.

The Veteran has contended in numerous lengthy statements 
submitted to the RO during the pendency of this appeal that 
he also is contesting the December 1991 rating decision which 
reduced the disability evaluation from 60 percent to 
30 percent for his service-connected coronary artery disease, 
status-post myocardial infarction.  As noted above, however, 
after this decision was issued to the Veteran and his then-
service representative, the American Legion, on December 13, 
1991, including a copy of his appellate rights, the Veteran 
did not express disagreement  with this decision or otherwise 
initiate an appeal of the rating reduction.  Thus, the 
December 1991 rating decision became final.  See generally  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  The next 
relevant correspondence occurred when the RO received 
treatment records from Sheppard Air Force Base Hospital in 
June 1992; the RO correctly interpreted receipt of these 
treatment records as an informal increased rating claim for 
coronary artery disease.  See also 38 C.F.R. § 3.157 (2008).

With respect to the Veteran's treatment at Sheppard Air Force 
Base Hospital, he has contended that there are additional 
treatment records from this facility dated between 1952 and 
1989 which VA has not yet obtained in support of his 
increased rating claim for coronary artery disease.  A review 
of the claims file shows, however, that, in response to 
multiple requests from the RO for the Veteran's treatment 
records, this facility provided them in June 1992 and January 
2006.  This facility also notified VA in September 2005 that 
it had no additional records for the Veteran for these dates.  
A handwritten note on the January 2006 response from Sheppard 
Air Force Base Hospital also states, "This is all we have."

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the Board's 
November 2004 remand, the Veteran was provided with a VA 
examination for his service-connected coronary artery 
disease; thus, additional examinations are unnecessary.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

The Veteran contends that his service-connected coronary 
artery disease, status-post myocardial infarction, is more 
disabling than currently evaluated.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected coronary artery disease, 
status-post myocardial infarction, currently is evaluated as 
30 percent disabling under 38 C.F.R. § 4.104, DC 7005 
(arteriosclerotic heart disease (coronary artery disease)).  
See 38 C.F.R. § 4.104, DC 7005 (2008).  The Board observes 
that the rating criteria for evaluating coronary artery 
disease were revised during the pendency of this appeal.  
See 62 Fed. Reg. 65207-01 (Dec. 11, 1997), codified at 
38 C.F.R. § 4.104, DC 7005 (effective after January 12, 
1998).  Thus, the Veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria; only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000.

Under DC 7005, in effect prior to January 12, 1998, a minimum 
30 percent rating was assigned for arteriosclerotic heart 
disease following typical coronary occlusion or thrombosis or 
with a history of substantiated angina attack and with 
ordinary manual labor feasible.  A 60 percent rating was 
assigned for arteriosclerotic heart disease following a 
typical history of acute coronary occlusion or thrombosis or 
with a history of substantiated repeated anginal attacks and 
with more than light ordinary manual labor not feasible.  A 
100 percent rating was assigned for arteriosclerotic heart 
disease after 6 months following an acute illness with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  A 100 percent rating also was assigned for 
arteriosclerotic heart disease during and for 6 months 
following acute illness from coronary occlusion or thrombosis 
with circulatory shock, etc.  See 43 Fed. Reg. 45361 (Oct. 2, 
1978), codified at 38 C.F.R. § 4.104, DC 7005 (effective 
prior to January 12, 1998).

Effective January 12, 1998, a 30 percent rating is assigned 
under DC 7005 for arteriosclerotic heart disease with 
documented coronary artery disease manifested by a workload 
of greater than 5  metabolic equivalents (METs) but not 
greater than 7 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  A 60 percent rating is assigned 
for arteriosclerotic heart disease with documented coronary 
artery disease manifested by more than one episode of acute 
congestive heart failure in the past year, a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  A maximum 100 percent rating is assigned for 
arteriosclerotic heart disease with documented coronary 
artery disease manifested by chronic congestive heart 
failure, a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 
30 percent.  See 62 Fed. Reg. 65207-01 (Dec. 11, 1997), 
codified at 38 C.F.R. § 4.104, DC 7005 (effective after 
January 12, 1998).

Note (2) to 38 C.F.R. § 4.104 defines one MET as the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  This Note also provides that, when the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  See 38 C.F.R. § 4.104, Note (2).

The medical evidence shows that the Veteran was hospitalized 
at Sheppard Air Force Base Hospital in May 1992 for treatment 
of chest pain and rule-out myocardial infarction.  On 
admission, the Veteran complained of substernal chest 
pressure sensation.  A history of coronary artery disease and 
angioplasty of the right coronary artery in 1989 was noted.  
Physical examination showed a regular heart rate and rhythm 
without murmurs.  An electrocardiogram (EKG) and portable 
chest x-ray showed no abnormalities.  There was no exercise 
evidence of coronary artery disease on testing.  

On private outpatient treatment in October 1997, the 
Veteran's complaints included substernal chest pressure 
"when he lies down at night."  He stated that this chest 
pain "doesn't feel like the angina he had in the past."  
Objective examination showed a regular heart rate and rhythm 
without murmurs, gallops, or rubs.  The impressions included 
coronary artery disease.

In November 1998, the Veteran's complaints included chest 
pressure "when he exerts himself any amount.  This has been 
going on for a while now, and it continues until he stops, 
and the pressure, pain, and shortness of breath go away when 
he stops."  Objective examination showed a regular heart 
rate and rhythm without murmurs, gallops, or rubs, and a non-
tender chest wall.  The impressions included exertional chest 
pains which "sound like angina" and coronary artery 
disease.

In January 2000, the Veteran denied any chest pains, 
palpitations, or shortness of breath.  The private examiner 
stated that the Veteran "[s]till gets a little bit of pain 
in his chest if he breathes cold air."  The Veteran did not 
think that this chest pain was angina.  Objective examination 
showed a regular heart rate and rhythm without murmurs, 
gallops, or rubs.  The impressions included stable coronary 
heart.  

On VA outpatient treatment in September 2001, the Veteran's 
complaints included arteriosclerotic heart disease with 
stable angina.  It was noted that he was status-post balloon 
angioplasty.  Physical examination showed a regular heart 
rate and rhythm without murmurs, rubs, clicks, or gallops.  
The diagnoses included arteriosclerotic heart disease with 
stable angina.

In November 2001, it was noted that an EKG had revealed sinus 
bradycardia with first degree arteriovenous (AV) block.  The 
assessment included arteriosclerotic heart disease.

A private EKG in January 2002 showed normal left ventricular 
systolic function and the left ventricular ejection fraction 
"is in the 60% range."  

On private outpatient treatment in April 2002, the Veteran's 
complaints included night sweats and more shortness of breath 
with exertion.  The Veteran denied any chest pains.  He also 
reported that a recent work-up, including an EKG, "was 
fine."  Objective examination showed a regular heart rate 
and rhythm without murmurs, gallops, or rubs.  The 
impressions included stable angina.

The Veteran was hospitalized at a private hospital in August 
& September 2002 for treatment of a possible myocardial 
infarction.  Chest x-ray on admission showed no acute 
radiographic abnormalities.  A computerized tomography (CT) 
scan of the Veteran's chest showed significant 
atherosclerotic vascular disease.  An EKG was normal.  The 
Veteran underwent a coronary artery bypass graft (CABG), did 
well post-operatively, and was discharged in stable 
condition.  The discharge diagnoses included non-Q-wave 
myocardial infarction, coronary artery disease, and post-
CABG.

On private outpatient treatment in October 2002, the Veteran 
reported no complaints and no chest pains.  He stated that he 
was going to cardiac rehabilitation.  Objective examination 
showed a regular heart rate and rhythm without murmurs.  The 
assessment included post-CABG and that the Veteran was 
"doing fine."

On VA examination in March 2003, no relevant complaints were 
noted.  The Veteran reported being diagnosed as having 
atherosclerotic heart disease in 1980, a 90 percent blockage 
in his right main artery in 1989 which was treated with 
angioplasty, a myocardial infarction in August 2002 which was 
treated with bypass surgery and cardiac rehabilitation, and 
no further chest pain since August 2002.  Physical 
examination showed a regular heart rate and rhythm without 
murmurs or gallops, a slight barrel-shape chest wall 
deformity, and no heaves or thrills present.  Because the 
Veteran contraindicated for an exercise stress test to 
evaluate his METs, the VA examiner estimated the Veteran's 
METs at 7.  The Veteran's left ventricular ejection fraction 
was 59 percent.  The diagnosis was coronary artery disease.

On VA examination in May 2004, the Veteran denied any chest 
pain or any limitation of physical activities secondary to 
cardiac problems.  He reported that he could walk up at least 
2 flights of stairs without chest pain and had been walking 
2 miles a day but stopped this because of right hip, knee, 
and low back pain.  He reported further that he used a 
treadmill for 20 minutes 3 times a week without any 
difficulty.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  The Veteran 
reported that, after his service separation in 1972, he had 
worked as a cable splicer until he retired in 1994.  He also 
had worked as a rural mail carrier from 1994 to 1996 and had 
been unemployed since that time.  The Veteran's medical 
history included an acute myocardial infarction in 1980 and 
chest pain in 1989 followed by 1-vessel angioplasty.  He was 
able to work without difficulty and was asymptomatic 
following each of these episodes.  The Veteran also reported 
a 2-vessel CABG in August 2002.  The Veteran stated that he 
was very active in his church, did construction work, and had 
roofed a house 1 week prior to his VA examination "and was 
completely asymptomatic."  Because the Veteran was scheduled 
for abdominal aortic aneurysm repair, an exercise tolerance 
test was not requested and instead his METs were estimated 
as 10.  The VA examiner also noted that the Veteran had never 
experienced congestive heart failure or valvular heart 
disease.  The Veteran denied any dizziness or syncope and did 
not have any angina.  Physical examination showed a normal 
sinus rhythm without murmurs, normal heart sounds, adequate 
peripheral pulsations in the carotids, femorals, posterior 
tibial and dorsalis pedis, a systolic murmur at the base of 
the left carotid artery, and no murmur over the right carotid 
artery.  The Veteran's left ventricular function was mildly 
hypokinetic with an ejection fraction of 48 percent and mild 
left ventricular dysfunction.  The impression was generalized 
arteriosclerosis with asymptomatic arteriosclerotic heart 
disease with old myocardial infarction, angioplasty, and 
3-vessel CABG.

On private outpatient treatment in November 2005, the Veteran 
reported that he had not experienced any anginal discomfort 
since his CABG in August 2002 until he experienced 2 recent 
episodes of substernal chest pain "each lasting 15 or 
20 minutes and then resolves."  Objective examination showed 
a regular heart rate and rhythm without gallop or murmur, 
good femoral pulses bilaterally, and palpable pedal pulses.  
A private nuclear stress test was normal with no evidence for 
ischemia or myocardium.  The impressions included coronary 
artery disease, status-post CABG surgery, and recent new 
onset angina.  

On VA examination in August 2008, the Veteran's complaints 
included shortness of breath and chest tightness "which 
occurs at about 100 yards of walking.  He usually then has to 
sit down due to the discomfort."  He also reported that he 
was able to do light gardening every day for a few hours 
without limitation.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  The 
Veteran was retired.  He also stated that his CABG in 2002 
"was very effective, and he attributes his current health to 
the benefit of the surgery."  Physical examination showed a 
regular heart rate and rhythm without murmur or gallop and 
normal pedal and peripheral pulses.  The Veteran's EKG showed 
a left ventricular ejection fraction of 65-75% and the 
Veteran's estimated METs were 4.  The diagnoses included 
coronary artery disease, status-post CABG.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 30 percent for coronary artery disease, status-post 
myocardial infarction.  The medical evidence shows that the 
Veteran's coronary artery disease is manifested by, at worst, 
a history of substantiated anginal attacks with ordinary 
manual labor feasible.  The Veteran was hospitalized in May 
1992 for complaints of chest pain; at that time, physical 
examination showed a regular heart rate and rhythm without 
murmurs, an EKG and portable chest x-ray showed no 
abnormalities, and there was no evidence of coronary artery 
disease on exercise tolerance testing.  It appears that the 
Veteran's May 1992 hospital records were the basis for the 
30 percent rating assigned for coronary artery disease, 
status-post myocardial infarction, which was confirmed and 
continued in the currently appealed June 1992 rating 
decision.  See 43 Fed. Reg. 45361 (Oct. 2, 1978), codified at 
38 C.F.R. § 4.104, DC 7005 (effective prior to January 12, 
1998).  Following private outpatient treatment in October 
1997, when objective examination showed a regular heart rate 
and rhythm without murmurs, gallops, or rubs, the Veteran was 
diagnosed as having coronary artery disease.  

The medical evidence also shows that the Veteran's coronary 
artery disease is manifested by, at worst, a left ejection 
fraction greater than 50 percent with complaints of dyspnea 
on exertion.  See 62 Fed. Reg. 65207-01 (Dec. 11, 1997), 
codified at 38 C.F.R. § 4.104, DC 7005 (effective after 
January 12, 1998).  The Veteran's heart was stable on private 
outpatient treatment in January 2000, when he denied any 
chest pain or shortness of breath.  Following VA outpatient 
treatment in September 2001, the diagnoses included 
arteriosclerotic heart disease with stable angina.  A private 
EKG in January 2002 showed normal left ventricular systolic 
function and the left ventricular ejection fraction was "in 
the 60% range."  Although the Veteran complained in April 
2002 of more shortness of breath with exertion, the private 
examiner again concluded that the Veteran's angina was 
stable.  The Veteran was hospitalized in August & September 
2002 for treatment of a possible myocardial infarction.  
Chest x-ray on admission showed no acute radiographic 
abnormalities.  A CT scan of the Veteran's chest showed 
significant atherosclerotic vascular disease.  The Veteran's 
EKG was normal.  After undergoing CABG, the Veteran did well 
post-operatively and was discharged in stable condition.  The 
discharge diagnoses included non-Q-wave myocardial 
infarction, coronary artery disease, and post-CABG.  In 
October 2002, the Veteran denied any chest pains.  Objective 
examination showed a regular heart rate and rhythm without 
murmurs.  The assessment included post-CABG and that the 
Veteran was "doing fine."  

On VA examination in March 2003, the Veteran reported no 
further chest pain since his CABG in August 2002.  Physical 
examination showed a regular heart rate and rhythm without 
murmurs or gallops, a slight barrel-shape chest wall 
deformity, and no heaves or thrills present.  Because the 
Veteran contraindicated for an exercise stress test to 
evaluate his METs, the VA examiner estimated the Veteran's 
METs at 7 and the Veteran's left ventricular ejection 
fraction was 59 percent.  On VA examination in May 2004, the 
Veteran denied any chest pain or any limitation of physical 
activities secondary to cardiac problems and reported that he 
could walk up at least 2 flights of stairs without chest 
pain.  He also reported that he had been walking 2 miles a 
day but stopped this because of orthopedic problems and used 
a treadmill for 20 minutes 3 times a week without any 
difficulty.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  The Veteran 
stated that he was very active in his church, did 
construction work, and had roofed a house 1 week prior to his 
VA examination "and was completely asymptomatic."  Because 
the Veteran was scheduled for abdominal aortic aneurysm 
repair, an exercise tolerance test was not requested and 
instead his METs were estimated by the VA examiner at 10.  
The VA examiner also noted that the Veteran had never 
experienced congestive heart failure or valvular heart 
disease.  The Veteran denied any dizziness or syncope and did 
not have any angina.  Physical examination showed a normal 
sinus rhythm without murmurs and normal heart sounds.  The 
Veteran's left ventricular ejection fraction was 48 percent 
and there was mild left ventricular dysfunction.  The 
impressions included generalized arteriosclerosis with 
asymptomatic arteriosclerotic heart disease.  

In November 2005, the Veteran reported that he had not 
experienced any anginal discomfort since his CABG in August 
2002 until he experienced 2 recent episodes of substernal 
chest pain "each lasting 15 or 20 minutes and then 
resolves."  Objective examination showed a regular heart 
rate and rhythm without gallop or murmur, good femoral pulses 
bilaterally, and palpable pedal pulses.  The impressions 
included new onset angina.  A private nuclear stress test in 
November 2005 was normal with no evidence for ischemia or 
myocardium.  Finally, on VA examination in August 2008, the 
Veteran's complaints included shortness of breath and chest 
tightness.  He reported that he was able to do light 
gardening every day for a few hours without limitation.  The 
VA examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran also stated that his 
CABG in 2002 "was very effective, and he attributes his 
current health to the benefit of the surgery."  Physical 
examination showed a regular heart rate and rhythm without 
murmur or gallop and normal pedal and peripheral pulses.  The 
Veteran's EKG showed a left ventricular ejection fraction of 
65-75% and the Veteran's estimated METs were 4.  In summary, 
without objective evidence of a history of substantiated 
repeated anginal attacks with more than light manual labor 
not feasible (i.e., at least a 60 percent rating under the 
former DC 7005) or more than one episode of congestive heart 
failure in the past year or a workload of between 3 and 
5 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or a left ventricular ejection fraction of less than 
50 percent (i.e., at least a 60 percent rating under the 
revised DC 7005), the Board finds that a disability rating 
greater than 30 percent is not warranted for coronary artery 
disease, status-post myocardial infarction, under either the 
former or revised rating criteria.  See 43 Fed. Reg. 45361 
(Oct. 2, 1978), and 62 Fed. Reg. 65207-01 (Dec. 11, 1997), 
codified at 38 C.F.R. § 4.104, DC 7005 (effective prior to 
and after January 12, 1998). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In May 
2004, the Veteran reported that, after his service separation 
in 1972, he had worked as a cable splicer until he retired in 
1994.  He also had worked as a rural mail carrier from 1994 
to 1996 and had been unemployed since that time.  The Veteran 
also reported that he had been able to work without 
difficulty and was asymptomatic following an acute myocardial 
infarction in 1980 and chest pain treated with 1-vessel 
angioplasty in 1989.  The Veteran reported further in May 
2004 that he currently was very active in his church, did 
construction work, and had roofed a house 1 week prior to his 
VA examination "and was completely asymptomatic."  The 
Veteran subsequently reported in August 2008 that he was 
retired.  Thus, the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his coronary artery disease has resulted in 
marked interference with his prior employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  The Board observes that the 
30 percent rating currently assigned for the Veteran's 
coronary artery disease contemplates serious cardiac 
disability.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a disability rating greater than 30 percent 
for coronary artery disease, status-post myocardial 
infarction, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


